
	
		II
		110th CONGRESS
		2d Session
		S. 3373
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reauthorize and expand the Northwest Straits Marine
		  Conservation Initiative Act to promote the protection of the resources of the
		  Northwest Straits, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Northwest Straits Marine
			 Conservation Initiative Reauthorization and Expansion Act of
			 2008.
		2.Expansion of
			 Northwest Straits Marine Conservation Initiative ActThe Northwest Straits Marine Conservation
			 Initiative Act (title IV of Public Law 105–384; 112 Stat. 3458) is
			 amended—
			(1)in section 402,
			 by striking (in this title referred to as the
			 Commission); and
			(2)by striking
			 sections 403, 404, and 405 and inserting the following:
				
					403.FindingsCongress makes the following
				findings:
						(1)The marine waters
				and ecosystem of the Northwest Straits in Puget Sound in the State of
				Washington represent a unique resource of enormous environmental and economic
				value to the people of the United States.
						(2)During the 20th
				century, the environmental health of the Northwest Straits declined
				dramatically as indicated by impaired water quality, declines in marine
				wildlife, collapse of harvestable marine species, loss of critical marine
				habitats, ocean acidification, and sea level rise.
						(3)At the start of
				the 21st century, the Northwest Straits have been threatened by sea level rise,
				ocean acidification, and other effects of climate change.
						(4)In 1998, the
				Northwest Straits Marine Conservation Initiative Act (title IV of Public Law
				105–384) was enacted to tap the unprecedented level of citizen stewardship
				demonstrated in the Northwest Straits and create a mechanism to mobilize public
				support and raise capacity for local efforts to protect and restore the
				ecosystem of the Northwest Straits.
						404.DefinitionsIn this title:
						(1)CommissionThe
				term Commission means the Northwest Straits Advisory Commission
				established by section 402.
						(2)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
						(3)Northwest
				StraitsThe term Northwest Straits means the marine
				waters of the Strait of Juan de Fuca and of Puget Sound from the Canadian
				border to the south end of Snohomish County.
						405.Membership of
				the Commission
						(a)CompositionThe
				Commission shall be composed of up to 14 members who shall be appointed as
				follows:
							(1)One member
				appointed by a consensus of the members of a marine resources committee
				established under section 408 for each of the following counties of the State
				of Washington:
								(A)San Juan
				County.
								(B)Island
				County.
								(C)Skagit
				County.
								(D)Whatcom
				County.
								(E)Snohomish
				County.
								(F)Clallam
				County.
								(G)Jefferson
				County.
								(2)Two members
				appointed by the Secretary of the Interior in trust capacity and in
				consultation with the Northwest Indian Fisheries Commission or the Indian
				tribes affected by this title collectively, as the Secretary of the Interior
				considers appropriate, to represent the interests of such tribes.
							(3)One member
				appointed by the Governor of the State of Washington to represent the interests
				of the Puget Sound Partnership.
							(4)Four members
				appointed by the Governor of the State of Washington who—
								(A)are residents of
				the State of Washington; and
								(B)are not employed
				by a Federal, State, or local government.
								(b)VacanciesA
				vacancy in the Commission shall be filled in the manner in which the original
				appointment was made.
						(c)ChairpersonThe
				Commission shall select a Chairperson from among its members.
						(d)MeetingThe
				Commission shall meet at the call of the Chairperson, but not less frequently
				than quarterly.
						406.Goal and
				duties of the Commission
						(a)GoalThe
				goal of the Commission is to protect and restore the marine waters, habitats,
				and species of the Northwest Straits region to achieve ecosystem health and
				sustainable resource use by—
							(1)designing and
				initiating projects that are driven by sound science, local priorities,
				community-based decisions, and the ability to measure results;
							(2)building
				awareness and stewardship and making recommendations to improve the health of
				the Northwest Straits marine resources;
							(3)maintaining and
				expanding diverse membership and partner organizations;
							(4)expanding
				partnerships with governments of Indian tribes and continuing to foster respect
				for tribal cultures and treaties; and
							(5)recognizing the
				importance of economic and social benefits that are dependent on marine
				environments and sustainable marine resources.
							(b)DutiesThe duties of the Commission are the
				following:
							(1)To provide
				resources and technical support for marine resources committees established
				under section 408.
							(2)To work with such
				marine resources committees and appropriate entities of Federal and State
				governments and Indian tribes to develop programs to monitor the overall health
				of the marine ecosystem of the Northwest Straits.
							(3)To identify
				factors adversely affecting or preventing the restoration of the health of the
				marine ecosystem and coastal economies of the Northwest Straits.
							(4)To develop
				scientifically sound restoration and protection recommendations, informed by
				local priorities, that address such factors.
							(5)To assist in
				facilitating the successful implementation of such recommendations by
				developing broad support among appropriate authorities, stakeholder groups, and
				local communities.
							(6)To develop and
				implement regional projects based on such recommendations to protect and
				restore the Northwest Straits ecosystem.
							(7)To serve as a
				public forum for the discussion of policies made by a Federal, State, or local
				government, an Indian tribe, or the Government of Canada and actions with
				respect to the marine ecosystem of the Northwest Straits.
							(8)To inform
				appropriate authorities and local communities about the marine ecosystem of the
				Northwest Straits and about issues relating to the marine ecosystem of the
				Northwest Straits.
							(9)To consult with
				all affected Indian tribes in the region of the Northwest Straits to ensure
				that the work of the Commission does not violate tribal treaty rights.
							(c)BenchmarksThe
				Commission shall carry out its duties in a manner that promotes the achieving
				of the benchmarks described in subsection (f)(2).
						(d)Coordination
				and collaborationThe Commission shall carry out the duties
				described in subsection (b) in coordination and collaboration, when
				appropriate, with Federal, State, and local governments and Indian
				tribes.
						(e)Regulatory
				authorityThe Commission shall have no power to issue
				regulations.
						(f)Annual
				report
							(1)In
				generalEach year, the
				Commission shall prepare, submit to the Committee on Commerce, Science, and
				Transportation of the Senate, the Committee on Energy and Commerce of the House
				of Representatives, and the Under Secretary for Oceans and Atmosphere, and make
				available to the public an annual report describing—
								(A)the activities carried out by the
				Commission during the preceding year; and
								(B)the progress of the Commission in achieving
				the benchmarks described in paragraph (2).
								(2)BenchmarksThe benchmarks described in this paragraph
				are the following:
								(A)Protection and
				restoration of marine, coastal, and nearshore habitats.
								(B)Prevention of
				loss and achievement of a net gain of healthy habitat areas.
								(C)Protection and
				restoration of marine populations to healthy, sustainable levels.
								(D)Protection of the
				marine water quality of the Northwest Straits region and restoration of the
				health of marine waters.
								(E)Collection of
				high-quality data and promotion of the use and dissemination of such
				data.
								(F)Promotion of
				stewardship and understanding of Northwest Straits marine resources through
				education and outreach.
								407.Commission
				personnel and administrative matters
						(a)DirectorThe
				Manager of the Shorelands and Environmental Assistance Program of the
				Department of Ecology of the State of Washington may, upon the recommendation
				of the Commission and the Director of the Padilla Bay National Estuarine
				Research Reserve, appoint and terminate a Director of the Commission. The
				employment of the Director shall be subject to confirmation by the
				Commission.
						(b)StaffThe
				Director may hire such other personnel as may be appropriate to enable the
				Commission to perform its duties. Such personnel shall be hired through the
				personnel system of the Department of Ecology of the State of
				Washington.
						(c)Administrative
				serviceIf the Governor of the State of Washington makes
				available to the Commission the administrative services of the State of
				Washington Department of Ecology and Padilla Bay National Estuarine Research
				Reserve, the Commission shall use such services for employment, procurement,
				grant and fiscal management, and support services necessary to carry out the
				duties of the Commission.
						408.Marine
				resources committees
						(a)In
				generalThe government of each of the counties referred to in
				subparagraph (A) through (G) of section 405(a)(1) may establish a marine
				resources committee that—
							(1)complies with the
				requirements of this section; and
							(2)receives from
				such government the mission, direction, expert assistance, and financial
				resources necessary—
								(A)to address issues
				affecting the marine ecosystems within its county; and
								(B)to work to
				achieve the benchmarks described in section 406(f)(2).
								(b)Membership
							(1)In
				generalEach marine resources committee established pursuant to
				this section shall be composed of—
								(A)members with
				relevant scientific expertise; and
								(B)members that
				represent balanced representation, including representation of—
									(i)local
				governments, including planning staff from counties and cities with marine
				shorelines;
									(ii)affected
				economic interests, such as ports and commercial fishers;
									(iii)affected
				recreational interests, such as sport fishers; and
									(iv)conservation and
				environmental interests.
									(2)Tribal
				membersWith respect to a county referred to in subparagraph (A)
				through (G) of section 405(a)(1), each Indian tribe with usual and accustomed
				fishing rights in the waters of such county and each Indian tribe with
				reservation lands in such county, may appoint one member to the marine
				resources committee for such county. Such member may be appointed by the
				respective tribal authority.
							(3)Chairperson
								(A)In
				generalEach marine resources committee established pursuant to
				this section shall select a chairperson from among members by a majority vote
				of the members of the committee.
								(B)Rotating
				positionEach marine resources committee established pursuant to
				this section shall select a new chairperson at a frequency determined by the
				county charter of the marine resources committee to create a diversity of
				representation in the leadership of the marine resources committee.
								(c)DutiesThe
				duties of a marine resources committee established pursuant to this section are
				the following:
							(1)To assist in
				assessing marine resource problems in concert with governmental agencies,
				tribes, and other entities.
							(2)To assist in
				identifying local implications, needs, and strategies associated with the
				recovery of Puget Sound salmon and other species in the region of the Northwest
				Straits listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
				seq.) in coordination with Federal, State, and local governments, Indian
				tribes, and other entities.
							(3)To work with
				other entities to enhance the scientific baseline and monitoring program for
				the marine environment of the Northwest Straits.
							(4)To identify local
				priorities for marine resource conservation and develop new projects to address
				those needs.
							(5)To work closely
				with county leadership to implement local marine conservation and restoration
				initiatives.
							(6)To coordinate
				with the Commission on marine ecosystem objectives.
							(7)To educate the
				public and key constituencies regarding the relationship between healthy marine
				habitats, harvestable resources, and human activities.
							409.Northwest
				Straits Marine Conservation Foundation
						(a)EstablishmentThe Director of the Commission and the
				Director of the Padilla Bay National Estuarine Research Reserve may enter into
				an agreement with an organization described in section 501(c)(3) of the
				Internal Revenue Code of 1986 to establish a nonprofit foundation to support
				the Commission and the marine resources committees established under section
				408 in carrying out their duties under this Act.
						(b)DesignationThe foundation authorized by subsection (a)
				shall be known as the Northwest Straits Marine Conservation
				Foundation.
						(c)Receipt of
				grantsThe Northwest Straits
				Marine Conservation Foundation may, if eligible, apply for, accept, and use
				grants awarded by Federal agencies, States, local governments, regional
				agencies, interstate agencies, corporations, foundations, or other persons to
				assist the Commission and the marine resources committees in carrying out their
				duties under this Act.
						(d)Transfer of
				fundsThe Northwest Straits
				Marine Conservation Foundation may transfer funds to the Commission or the
				marine resources committees to assist them in carrying out their duties under
				this Act.
						410.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Under Secretary for Oceans and Atmosphere
				to support the Commission in carrying out its duties and administrative
				functions under this title—
						(1)$2,250,000 for each of the fiscal years
				2009 through 2011; and
						(2)$2,500,000 for each of fiscal years 2012
				and
				2013.
						.
			
